DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 20 May 2022 has been entered.  Claims 3 and 7 have been cancelled.  Claims 1, 2, 4-6 and 8-34 are pending.
The previous rejections of claims 1-5, 7-10 and 13-15 under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (US 5,520,935) and claims 6 and 16-34 under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (US 5,520,935) as applied to claim 1 and further in view of Baxter et al. (WO 2012/027287) have been withdrawn in light of Applicants’ amendment filed 20 May 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 4-6 and 8-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 requires “wherein the pulse protein product excludes hydrolyzed pea protein product.”  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. The mere absence of a positive recitation is not basis for an exclusion (see MPEP §2173.05(i)).  In this case, the present specification does not mention hydrolyzed pea protein, therefore there is a lack of descriptive support for excluding hydrolyzed pea protein.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation “’the food composition of claim 3 having a pH of about 6.0 to about 8.0”, renders the claim indefinite because claim 3 has been cancelled.  With respect to the prior art, claim 4 will be interpreted as depending from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fredrickson et al. (“Production Process for High-Quality Pea-Protein Isolate with Low Content of Oligosaccharides and Phytate”, J. Agric. Food Chem., 49, (2009), pp. 1208-1212).
Regarding claims 1, 2, 8-12 and 15, Fredrikson et al. disclose infant formula comprising a high-quality pea protein isolate with low content of oligosaccharides and phytate (i.e., dairy alternative-Abstract, p.1212/Conclusions).  Fredrickson et al. disclose the pea protein isolate has a protein content of about 92% (w/w) and before spray drying to obtain the pea protein isolate, the pH of the ultrafiltered pea protein is adjusted to 8.3 (p. 1209.  Here, the claim pH value of “about 8.0” or “about 7.5” is considered to encompass pH values slightly above and below 8.0 or 7.5 respectively, including a pH of 8.3.  Fredrickson et al. disclose a pea protein isolate having a phytic acid content of about 0.05% by weight (wherein the pea protein isolate has a phytic acid content of 0.08 µmol/g and the molecular weight of phytic acid is about 660-p. 1211/Table 5).
Regarding claims 13 and 14, Fredrickson et al. disclose all of the claim limitations as set forth above.  Given Fredrickson et al. disclose a pea protein isolate made by solubilizing proteins in a pH adjusted water solution wherein soluble fiber and residual starch are removed, intrinsically the isolated pea protein would exhibit the claims colorimeter and viscosity values.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fredrickson et al. (“Production Process for High-Quality Pea-Protein Isolate with Low Content of Oligosaccharides and Phytate”, J. Agric. Food Chem., 49, (2009), pp. 1208-1212) as applied to claims 1 and 2, and further in view of Borschel et al. (US 6,365,218) and Menella et al. (“The Human Infants’ Response to Vanilla Flavors in Mother’s Milk and Formula”, Infant Behavior and Development, 19, (1996), pp. 13-19).
Regarding claims 4-6, Fredrickson et al. disclose all of the claim limitations as set forth above.  While Fredrickson et al. disclose an infant formula comprising pea protein isolate, the reference is silent with respect to the pH and ingredients that make up the infant formula.
Borschel et al. teach an infant formula for providing nutrition and improving tolerance (Abstract).  Borschel et al. teach an infant formula comprising intact pea protein (C5/L4-9), water (C4/L9-14), xanthan gum (i.e., polysaccharide – C4/L34-45), carbohydrate (i.e., sweetener-C4/L46-62)), lipid (i.e., vegetable oil – C4/L63-C5/L3) and vitamins and minerals (C5/L45-58).
Borschel et al. is silent with respect to flavor.   
Mennella et al. teach that flavors, e.g., vanilla, added to infant formula are detected by the infant and serve to modulate feeding (Abstract, p. 15-17/Experiment 2/The Bottle-Fed Infants’ Responses to Vanilla-Flavored Formula).
Fredrickson et al., Borschel et al. and Menella et al. are combinable because they are concerned with the same field of endeavor, namely infant formula compositions.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used the infant formula ingredients taught by Borschel et al. and Menella et al. with the pea protein of Fredrickson et al. to produce an infant formula with the expected improvement of using the pea protein disclosed by Fredrickson, i.e. improved tolerance and mineral bioavailability.
	Given the combination of Fredrickson et al., Borschel et al. and Menella et al. teach an infant formula comprising the claimed components, it necessarily follows the infant formula would exhibit a pH in the claim range of about 6.0 to about 8.0.

Claims 16-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fredrickson et al. (“Production Process for High-Quality Pea-Protein Isolate with Low Content of Oligosaccharides and Phytate”, J. Agric. Food Chem., 49, (2009), pp. 1208-1212) as applied to claims 1 and 2, and further in view of Borschel et al. (US 6,365,218).
	Regarding claims 16-34, Fredrickson et al. disclose all of the claim limitations as set forth above. While Fredrickson et al. disclose an infant formula comprising pea protein isolate, the reference is silent with respect to the pea protein, fat, sweetener, vitamin and mineral and emulsifier content.  Moreover, Fredrickson et al. does not mention that the fat component in the infant formula is stabilized by homogenization and emulsification.
Borschel et al. teach an infant formula for providing nutrition and improving tolerance (Abstract).  Borschel et al. teach an infant formula comprising intact pea protein (C5/L4-9), water (C4/L9-14), xanthan gum (i.e., polysaccharide – C4/L34-45), carbohydrate (i.e., sweetener-C4/L46-62)), lipid (i.e., vegetable oil – C4/L63-C5/L3) and vitamins and minerals (C5/L45-58).  
Specifically Borschel et al. teach an infant formula comprising 1.86 % (w/w) protein (e.g., pea protein), 3.75% (w/w) fat (e.g., vegetable oil), 7.3% (w/w) carbohydrate (i.e., sweetener), 0.05-0.15% (w/w) xanthan gum (i.e., polysaccharide), and about 0.3 % (w/w) vitamin and mineral components (C11-C12/Table II and IIA).
 Here a claimed value of about 2 wt% of the pulse protein product would encompass values slighty above and below, including a value of 1.86 wt%.  Further, a claimed value of about 3.5 wt% fat would include values slightly above and below, including 3.75 wt%.
	While Borschel et al. does not disclose emulsifier, flavorings, colorings or fiber, given the claims are directed to compositions comprising less than 5 wt% flavoring, 2 wt% coloring, 5 wt% fiber and 1 wt% added emulsifier, since 0 wt% is included in this range, the limitations of claims 23, 24 and 29-34 are satisfied by the teaching of Borschel et al.
	In addition, Borschel et al. teaches the infant formula is manufactured including a step emulsifying and homogenizing the combined ingredients (C6/L45-63).
Fredrickson et al. and Borschel et al. are combinable because they are concerned with the same field of endeavor, namely infant formula compositions.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used the infant formula ingredients in the amounts taught by Borschel et al. with the pea protein of Fredrickson et al. to produce an infant formula with the expected improvement of using the pea protein disclosed by Fredrickson, i.e. improved tolerance and mineral bioavailability.
Response to Arguments
Applicant’s arguments, see “Remarks” filed 20 May 2022, with respect to the rejections of claims 1-34 under 35 U.S.C. 112 (b), claims 1-5, 7-10 and 13-15 under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (US 5,520,935) and claims 6 and 16-34 under 35 U.S.C. 103 as being unpatentable over Eriksen et al. as applied to claim 1 and further in view of Baxter et al. (WO 2012/027287) are persuasive in view of Applicants’ amendment filed 20 May 2022. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759